Exhibit CHINA VALVES TECHNOLOGY, INC. NOTICE OF STOCK OPTION GRANT Name:Veronica Jing ChenAddress:No. 93 West Xinsong Road Kaifeng, China 475000 You have been granted an option (the “Option”) to purchase common stock (“Shares”) of China Valves Technology, Inc. (the “Company”), subject to the terms and conditions of the attached Stock Option Agreement, as follows: Date of Grant:November Vesting Commencement Date:October 7, Exercise Price per Share: Total Number of Shares Granted: Total Exercise Price: Type of Option:Non-Qualified Stock Option Expiration Date:November 12, 2018 Vesting
